The Chancellor.
The complainants are before the court, asking that an injunction issue to restrain the execution of a public law. The defendants are a municipal corporation, and its accredited agents, who are about to carry into effect an act of the legislature imposing a tax upon the inhabitants of the township for certain specified purposes., The complainants are inhabitants and tax payers of that! township, whose property is to be affected by the imposition, of that tax. They allege that the law imposing the tax is unconstitutional -and void; or if the law admits of a construction consistent with the provisions of the constitution, they allege that the construction given to it by the township and by its officers, is unauthorized and illegal. In either event, they complain that their property is about to be taken from them under color of a public law, but illegally, and in violation of their constitutional rights. If their complaint be well founded in fact, they are parties aggrieved, and are entitled to redress at the hands of a court of justice. Is this the proper tribunal to afford that redress ?
The only questions involved are the validity and true construction of a public law. The only relief asked is .that the execution of that law be arrested. Not so far only as it affects the complainants’ property or operates upon their rights, but that its entire operation be suspended until the question of right be adjusted. Now it will be-admitted that this is a most delicate exercise of power by any tribunal, and so far as I am aware, has never been exercised to that extent by a court of equity. The questions involved are strictly questions of law, within the cognizance and peculiar jurisdiction of the common law courts. The relief which they are competent to afford is fuli, adequate, and complete. The Supreme Court exercises a supervision and control over all inferior tribunals and corporations, and may control the exercise of their powers so far as may be necessary to prevent abuse, to protect the rights of the citizen, and redress the wrong of every party aggrieved by their irregular and unlawful action. The general rule is familiar, and too well *115settled to be questioned, that a court of equity will not interfere where the complainant has adequate relief at law.
It is not denied that equity may and will interfere, even to prevent the assessment and collection of a tax about to be levied under color of a public law. But in all such cases, it is upon some peculiar ground of equity jurisdiction.
In The Mohawk and Hudson R. R. Co. v. Clute and others, 4 Paige 384, the injunction issued to restrain the collectors of the town of Rotterdam, and the several wards of the city of Albany, from collecting taxes which had been imposed upon the capital stock of the railroad company as personal estate in each of those places. It was held, that as the property of the complainants was liable to be taxed but once, as it had been taxed in two different towns, as it was doubtful to which town the right belonged, the party taxed might bring the claimants of the tax into equity by a bill, in the nature of a bill of interpleader, to settle their conflicting claims. And although it proved not to be a proper case for a bill of interpleader, yet the court having the case before it, and it being admitted that the assessment was illegal, the court by injunction restrained the collection of that tax.
In the Paterson and Hudson R. R. Co. v. The Mayor and Common Council of Jersey City, 1 Stockt. 434, an injunction issued out of this court to restrain the collection of a tax assessed upon the complainants’ property. The property had been before assessed, and the Supreme Court had determined that it was not liable to taxation. The bill was in the nature of a bill of peace, to protect the party against the necessity of a multiplicity of suits at law. The legal rights of the parties had been established.
The same principle was recognized in the Morris Canal and Banking Co. v. Jersey City, 1 Beas. 227.
In these cases, the injunction restrained the levying of the tax upon the property of the complainants, without farther interfering with the execution of the law.
The case of The Town of Guilford v. The Board of Supervisors of Chenango Co., 3 Kernan 143, was in its *116character and design, more similar to the present case. There the design of the suit was to arrest the entire assessment, on the ground, mainly, that the legislature had no authority to pass the law under which the assessment was made. But the Supreme Court, before whom the case arose, had both common law and equity jurisdiction, 'and might therefore well take cognizance of the strictly legal question involved. The relief asked, moreover, was not by individual tax payers, but by the town itself in its corporate capacity, who asked relief on behalf of all the tax payers of the town. Here the relief is not sought by the township, but by individuals, against the action of the township in its corporate capacity.
While these cases establish the principle that a court of equity may interfere to restrain the collection of a public tax assessed upon the property of individuals, they establish, with equal clearness, the principle that the bill must contain some .«peculiar ground'of equitable jurisdiction. I find no such ground of relief in the present case. The questions involved are within the jurisdiction of the Supreme Court, and peculiarly proper to be adjudicated there.
It is proper to add, that the rule to show cause in this case was granted, and the temporary order made, to afford the complainants an opportunity of being promptly heard. Upon a question of so much moment, I did not feel at liberty to close the door of the court against them, without a hearing.
Upon- that hearing, I am satisfied that there is no ground of relief in this court. If they are aggrieved, their remedy is in another tribunal.
The rule to show cause must be discharged, the injunction denied, and the bill dismissed.*

 The case was brought before the Supreme Court on certiorari, at February Term, 1865. The opinion of the court, affirming the constitutionality of the act of the legislature, was delivered by Elmer J., and is reported in 2 Vroom 189. That decision was appealed from, and reversed by the Court of Appeals, at November Term, 1867; the Chancellor delivering the opinion of the court.